DETAILED ACTION
This action is made in response to the communication filed on November 15, 2021. This action is made non-final.
Claims 1-19 are pending. Claim 1 is the sole independent claim.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The list(s) of references is/are of extensive length. Furthermore, several listed references do not appear remotely related to the application on hand. Very few references on the IDS pertain to recognizing gestures, but appear more aimed towards detecting gestures. Additionally, there was at least one reference cited that pertained to duvet covers and appears to have no relevance to the claimed invention. Forcing an examiner to find a needle in a haystack is probative of bad faith (Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995)). Such acts of cloaking relevant references by inclusion in a long list of citations may not comply with Applicant's duty of disclosure (Penn Yah Boats', Inc. v. Sea Lark Boats', Inc., 359 F. Supp. 948 (S.D. Fla. 1972)). Similarly, failing to highlight to an examiner buried references disclosing a particularly relevant embodiment to the pending claims has been found to be misrepresentation, resulting in holding patents unenforceable due to inequitable conduct (Golden Valley Microwave Foods' Inc. v. Weayer Popcorn Co. Inc., 837 F. Supp. 1444, 1477 (N.D. Ind. 1992); Penn Yah Boats', Inc. v. Sea Lark Boats', Inc., 359 F. Supp. 948,965 (S.D. Fla. 1972)).
	Each non-patent literature document listed in the information disclosure statements and not crossed-through has been considered only to the extent of the title of the document or, if lacking a title, the first word of the first page. Each foreign patent document listed in the information disclosure statements and not crossed-through has been considered only to the extent of the country from which the document originates and the document number. Each communication from the USPTO or a foreign patent authority, listed in the information disclosure statements, and not crossed-through has been considered only to the extent of the application number, the country or authority from which the communication originates, the communication type, and the date the communication was mailed or, if a different date appears on the document instead of a mailing date, the different date. Each document listed in the information disclosure statements that is (1) not a U.S. Patent or U.S. Publication, (2) not covered by one of the preceding sentences in this paragraph, and (3) not crossed-through has been considered only to the extent of the first word of the first page.
If Applicant(s) desires Examiner perform further consideration of the references, Applicant(s) must provide a concise explanation of why the information is being submitted, how the information is understood to be relevant, and whether one or more are highly relevant with pinpoint citations to specific pages and specific lines (See, MPEP § 609.04(a)(III), final paragraph, Provision of these explanations with specific citations to pages and lines is encouraged by the Office).

Examiner Notes
The claims presented are drawn to a method claim which contains multiple contingent limitations. As per MPEP 2111.04, the broadest reasonable interpretation of the claims requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Accordingly, where there is no element beneath the cursor, the subsequent limitations and corresponding dependent claims are not required to be met.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to independent claim 1, the claim recites “using a virtual cursor within an application to query the application programming interface…”. A virtual cursor is commonly understood as a visual indicator on a graphical display. While a cursor can be used to trigger a query, i.e., user selection, it is unclear as to how the virtual cursor, itself, is used to query an API. For the purposes of compact prosecution, the claim will be interpreted in a manner as best understood by the examiner in view of the specification as the virtual cursor location information is used as part of the query to the API. Appropriate correction is required.
Dependent claims 2-19 fail to resolve the 112 deficiency of their parent claim and are similarly rejected.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boillot (USPPN: 2007/0214462; hereinafter Boillot) in further view of Lasater et al. (USPPN: 2022/0035479; hereinafter Lasater).
	As to claim 1, Boillot teaches A method (e.g., see Title) comprising: 
	an intent mapping method (e.g., see abstract), comprising: 
		obtaining, by an application programming interface, at least one user interface and its associated user interface element defining a single element of an application (e.g., see [0029] wherein an API receives events and process events for a GUI application); and 
		for each of the at least one user interface, associating at least one interaction intent to the at least one user interface (e.g., see Fig. 1, [0029], [0030] [0040] wherein various actions are associated with the application and its corresponding user interface and virtual objects); 
	a gesture recognition method (e.g., see abstract), comprising: 
		for each update cycle, using a virtual cursor within an application to query the application programming interface to determine whether there is an element beneath the cursor (It is noted that the limitation “whether there is an element beneath the cursor” is a contingent limitation and does not require the step to be performed (see MPEP 2111.04). However, for the purposes of compact prosecution, Boillot reads upon the claimed limitation. e.g., see [0026], [0032], [0036] teaching tracking of a user movement over time (i.e., update cycle) to determine the location of the gesture and updating the corresponding cursor object wherein the system determines whether there is a corresponding GUI object at the cursor location. See also 112b rejection above); 
		upon acquiring the element, determining if the element is associated with the at least one interaction intent (As recited above, whether there is an element is a contingent limitation and the claims do not require the step to be performed. Accordingly, the subsequent limitations are not required to be found in the prior art references. Nonetheless, for the purposes of compact prosecution, Boillot reads upon the claimed limitation. E.g., see [0023], [0025], [0026] wherein a corresponding action is associated with the location of the user gesture); 
		if the element is associated with the at least one interaction intent: (a) applying corresponding changes from the at least one interaction intent to an intent translation system, the intent translation system comprising gesture recognition system, an input mapping system, and an output system; and (b) producing, by the intent translation system, instructional information to emulate input required for the application (As recited above, whether there is an element is a contingent limitation and the claims do not require the step to be performed. Accordingly, the subsequent limitations are not required to be found in the prior art references. Nonetheless, for the purposes of compact prosecution, Boillot reads upon the claimed limitation. E.g., see Fig. 1, [0025], [0026] wherein a corresponding action is performed in accordance with a detected gesture being mapped to a corresponding action and application object).
	While Boillot teaches using an API to determine appropriate actions with respect to the user gesture location and, therefore, is interpreted as reading upon the claimed limitation. Should the recited features upon which the examiner relies not provide sufficient support, additionally cited Lasater teaches for each update cycle, using a virtual cursor within an application to query the application programming interface to determine whether there is an element beneath the cursor (e.g., see [0033], [0058], [0067], [0068] wherein a finger location is used to determine whether there is an application object in which to perform an operation). Lasater further teaches producing instructional information to emulate input required for the application (e.g., see Figs. 1D, 1G, [0058] wherein instructional information to perform an input is displayed). Accordingly, it would have been obvious to modify Boillot in view of Lasater with a reasonable expectation of success. One would have been motivated to make such a modification to easily translate gesture actions into an interface action thus improving the usability of existing touchscreen devices (e.g., see [0007] of Lasater).

	As to claim 2, the rejection of claim 1 is incorporated. Lasater further teaches if the element is not associated with the at least one interaction intent, providing default settings to the intent translation system (As recited above, whether there is an element is a contingent limitation and the claims do not require the step to be performed. As such, where an element does not exist, none of the subsequent limitations are not required to be found in the prior art references. Nonetheless, for the purposes of compact prosecution, Boillot and Lasater teach the recited limitation. E.g., see [0025], [0026] of Boillot and [0070] teaching a default action such as a cursor move operation).  

	As to claim 3, the rejection of claim 1 is incorporated. Lasater further teaches wherein the instruction information includes overlay graphics (As recited above, whether there is an element is a contingent limitation and the claims do not require the step to be performed. As such, where an element does not exist, none of the subsequent limitations are not required to be found in the prior art references. Nonetheless, for the purposes of compact prosecution, Lasater teaches the recited limitation. E.g., see Fig. 1G, [0058] teaching overlay graphics of instruction information).  

	As to claim 4, the rejection of claim 1 is incorporated. Boillot further teaches wherein associating at least one interaction intent to the at least one user interface includes displaying a list of potentially mappable windows and controls, and a list of supported interaction intents (e.g., see Fig. 1, [0026], [0030] teaching a developer can implement code for interfacing the input devices to the underlying application wherein the code is obviously, if not necessarily, presented to the developer).  
	
	As to claim 5, the rejection of claim 1 is incorporated. Boillot further teaches wherein querying the application programming interface to determine whether there is an element beneath the cursor further comprises determining if a parent element of the element has an intent until either an intent is found or no parent element exists (As recited above, whether there is an element is a contingent limitation and the claims do not require the step to be performed. As such, where an element does not exist, none of the subsequent limitations are not required to be found in the prior art references. Nonetheless, for the purposes of compact prosecution, Boillot teaches in at least [0036] teaching repeated back and forth calls to determine the type of control or navigation based on the coordinate object location).  

	As to claim 6, the rejection of claim 1 is incorporated. Lasater further teaches wherein the intent translation system further comprises controlling mid-air haptic feedback given to a user (As recited above, whether there is an element is a contingent limitation and the claims do not require the step to be performed. As such, where an element does not exist, none of the subsequent limitations are required to be found in the prior art references. Nonetheless, for the purposes of compact prosecution, Lasater teaches the recited limitation. E.g., see Fig. 1G, [0058] teaching providing a mid-air feedback).  

	As to claim 7, the rejection of claim 1 is incorporated. Boillot further teaches wherein the intent mapping method further comprises a hand recognition system relating to button input (It is noted that the recited limitation is interpreted as non-functional descriptive language as the claim merely utilizes the hand recognition system as a support for the information (i.e., relating to button input) and is directed toward conveying meaning to the user rather than towards establishing a functional relationship between the type of input and the hand recognition system. Nonetheless, Boillot teaches in [0030], [0031] the gesture can relate to a button input).  

	As to claim 8, the rejection of claim 1 is incorporated. Lasater further teaches wherein the intent mapping method further comprises a hand recognition system relating to color selection (It is noted that the recited limitation is interpreted as non-functional descriptive language as the claim merely utilizes the hand recognition system as a support for the information (i.e., relating to color selection) and is directed toward conveying meaning to the user rather than towards establishing a functional relationship between the type of input and the hand recognition system. Nonetheless, Boillot teaches in [0030], [0031] the gesture can relate to a selection input).   

	As to claim 9, the rejection of claim 1 is incorporated. Lasater further teaches wherein the intent mapping method further comprises a hand recognition system relating to slider input (It is noted that the recited limitation is interpreted as non-functional descriptive language as the claim merely utilizes the hand recognition system as a support for the information (i.e., relating to slider input) and is directed toward conveying meaning to the user rather than towards establishing a functional relationship between the type of input and the hand recognition system. Nonetheless, Boillot teaches in [0030], [0031] the gesture can relate to a slider input).   

	As to claim 10, the rejection of claim 1 is incorporated. Lasater further teaches wherein the intent mapping method further comprises a hand recognition system relating to date and time input (It is noted that the recited limitation is interpreted as non-functional descriptive language as the claim merely utilizes the hand recognition system as a support for the information (i.e., relating to date and time input) and is directed toward conveying meaning to the user rather than towards establishing a functional relationship between the type of input and the hand recognition system. Nonetheless, Boillot teaches in [0012] the gesture can relate to a text input).    

	As to claim 11, the rejection of claim 1 is incorporated. Lasater further teaches wherein the intent mapping method further comprises a hand recognition system relating to a scrollable map (It is noted that the recited limitation is interpreted as non-functional descriptive language as the claim merely utilizes the hand recognition system as a support for the information (i.e., relating to a scrollable) and is directed toward conveying meaning to the user rather than towards establishing a functional relationship between the type of input and the hand recognition system. Nonetheless, Boillot teaches in [0027] the gesture can relate to a scrolling input).  

	As to claim 12, the rejection of claim 1 is incorporated. Lasater further teaches wherein the intent mapping method further comprises a hand recognition system relating to a help icon (It is noted that the recited limitation is interpreted as non-functional descriptive language as the claim merely utilizes the hand recognition system as a support for the information (i.e., relating to a help) and is directed toward conveying meaning to the user rather than towards establishing a functional relationship between the type of input and the hand recognition system. Nonetheless, Lasater teaches in Fig. 1E, [0077] the gesture can relate to a help icon).    

	As to claim 13, the rejection of claim 1 is incorporated. Boillot further teaches wherein applying corresponding changes from the at least one interaction intent to an intent translation system includes changing program gesture to input mappings (As recited above, whether there is an element is a contingent limitation and the claims do not require the step to be performed. As such, where an element does not exist, none of the subsequent limitations are required to be found in the prior art references. Nonetheless, for the purposes of compact prosecution, Boillot teaches the recited limitation. E.g., see [0026] teaching accepting different inputs for different controls, which is consistent with at least [0034] of Applicant’s originally filed specification).  
  
	As to claim 14, the rejection of claim 1 is incorporated. Boillot further teaches wherein applying corresponding changes from the at least one interaction intent to an intent translation system includes changing which set of gestures are currently being tracked (As recited above, whether there is an element is a contingent limitation and the claims do not require the step to be performed. As such, where an element does not exist, none of the subsequent limitations are required to be found in the prior art references. Nonetheless, for the purposes of compact prosecution, Boillot teaches the recited limitation. E.g., see [0026] teaching accepting different inputs for different controls, which is consistent with at least [0037] of Applicant’s originally filed specification. See also Figs. 1, [0060], [0062] of Lasater teaches different gestures to different controls).    

	As to claim 15, the rejection of claim 1 is incorporated. Lasater further teaches wherein applying corresponding changes from the at least one interaction intent to an intent translation system includes changing properties related to how the cursor is implemented (As recited above, whether there is an element is a contingent limitation and the claims do not require the step to be performed. As such, where an element does not exist, none of the subsequent limitations are required to be found in the prior art references. Nonetheless, for the purposes of compact prosecution, Boillot teaches the recited limitation. E.g., see [0038] teaching adjusting the boundaries/sensitivity/dimensionality of the sensitivity field (for the cursor), which is consistent with at least [0039] of Applicant’s originally filed specification).    

	As to claim 16, the rejection of claim 1 is incorporated. Lasater further teaches wherein applying corresponding changes from the at least one interaction intent to an intent translation system includes changing visuals representation of the cursor (As recited above, whether there is an element is a contingent limitation and the claims do not require the step to be performed. As such, where an element does not exist, none of the subsequent limitations are required to be found in the prior art references. Nonetheless, for the purposes of compact prosecution, Lasater teaches the recited limitation. E.g., see [0035] teaching the cursor can be one of many human input device indicators).  

	As to claim 17, the rejection of claim 1 is incorporated. Lasater further teaches wherein applying corresponding changes from the at least one interaction intent to an intent translation system includes displaying additional information on a screen (As recited above, whether there is an element is a contingent limitation and the claims do not require the step to be performed. As such, where an element does not exist, none of the subsequent limitations are required to be found in the prior art references. Nonetheless, for the purposes of compact prosecution, Lasater teaches the recited limitation. E.g., see Fig. 1G, [0058] wherein additional information is displayed).  

	As to claim 19, the rejection of claim 1 is incorporated. Lasater further teaches wherein applying corresponding changes from the at least one interaction intent to an intent translation system does not require altering the application (e.g., see [0005]-[0007] teaching the use of APIs permit users access without altering underlying application code).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boillot and Lasater, as applied above, and in further view of Sills (USPPN: 2017/0270356; hereinafter Sills).
	As to claim 18, the rejection of claim 1 is incorporated. As recited above, whether there is an element is a contingent limitation and the claims do not require the step to be performed. As such, where an element does not exist, none of the subsequent limitations are required to be found in the prior art references. Nonetheless, for the purposes of compact prosecution, Boillot-Lasater fail to teach wherein applying corresponding changes from the at least one interaction intent to an intent translation system includes using biometric data of a user. 
	However, in the same field of endeavor gesture recognition, Sills teaches wherein applying corresponding changes from the at least one interaction intent to an intent translation system includes using biometric data of a user (e.g., see Fig. 12, [0226]-[0244] wherein a biometric profile is used to determine accepted gestures). Accordingly, it would have been obvious to modify Boillot-Lasater in view of Sills with a reasonable expectation of success. One would have been motivated to make such a modification to improve gesture recognition devices by providing a more robust user discrimination technique in real time (e.g., see [0005] of Sills).

Relevant Art not Cited
	As a courtesy, the following references have been found during examination and deemed relevant to the applicant’s disclosure. Applicant is encouraged to review the references below prior to submitting any remarks/amendments.
Bedikian et al. (USPPN: 2014/0201666):	Dynamic, free-space user interactions for machine control
Barrett et al. (USPN: 10,599,434):	Providing touch gesture recognition to a legacy windowed software application


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179